IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-50201
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GILMAR SALAS MORALES,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. SA-88-CR-76-ALL
                          --------------------
                              June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Gilmar Salas Morales has

filed a motion to withdraw from representation of Morales and a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Morales has not responded to counsel’s motion.    Our independent

review of the brief and the record discloses no nonfrivolous

issue.     Accordingly, Morales’s court-appointed attorney’s motion

to withdraw is GRANTED; the attorney is excused from further

responsibilities herein and the APPEAL IS DISMISSED.     See 5TH   CIR.

R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.